AS

eS

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería (e), el Ingeniero Felipe Antonio Ramírez Delpino,
identificado con Documento Nacional de Identidad N” 08777256, autorizado por el artículo 13"
del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-
2002-EF, con domicilio en Av. Las Artes Sur N* 260, San Borja, Lima, a quien en adelante se
denominará el ESTADO; y de la otra parte MINERGIA S.A.C. identificada con R.U.C. N*
20511105103, con domicilio en Avenida José Pardo N* 601, Oficina 1301, distrito de
Miraflores, Lima, debidamente representada por su Gerente General Enrique Alfredo
Winkelried Vargas identificado con Documento Nacional de Identidad N* 07829953, según
poder inscrito en el Asiento CO0010 de la Partida N* 11764121 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
404-2010-MEM/DM, que encarga al Ingeniero Felipe Antonio Ramírez Delpino, las funciones
de Director General de Minería y la Resolución Ministerial N* 360-2010-MEM/DM, publicada
en el diario oficial El Peruano con fecha 26 de agosto de 2010, que aprueba la lista de bienes
y servicios materia del referido contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 20 de setiembre de 2010

qe 7
Yo E
ADO PERUANO EL JONISTA
MN

MINISTERIO DE ENERGIA Y MINAS
CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Mineria
(e) del Ministerio de Energía y Minas, el Ingeniero Felipe Antonio Ramirez Delpino, identificado
con Documento Nacional de Identidad N” 08777256, autorizado por el artículo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se le denominará "EL ESTADO”; y,

(ii) MINERGIA S.A.C., identificada con R.U.C. N* 20511105103, con domicilio en
Avenida José Pardo N' 601, Oficina 1301, distrito de Miraflores, Lima, debidamente
representada por su Gerente General Enrique Alfredo Winkelried Vargas identificado con
Documento Nacional de Identidad N” 07829953, según poder inscrito en el Asiento CO0010
de la Partida N” 11764121 del Registro de Personas Jurídicas de la Oficina Registral de Lima
de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se
le denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 25 de junio de 2010 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
” surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

SE

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 772,400.00 (Setecientos Setenta y Dos Mil
Cuatrocientos y 00/100 Dólares Americanos), en un plazo de cuatro (04) meses contados a
partir del mes de setiembre de 2010 hasta diciembre de 2010.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 381-2010-MEM/DM, publicada en el Diario Oficial El
Peruano el 02 de setiembre de 2010, la misma que como Anexo |! forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
7 aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.
MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 20 días del mes de setiembre de dos mil diez.

20€,
ELAIVERS[ONISTA

"omperado jeuosiod Á souopoejersu, ap eouejDra Á pepundos ap S

ES PUDE Tepes UOPEAUINOS SÁMOU!SOUOPESUAIOS Sp $

¡ejuarquie u9ro09j0ld e] OO SOPEuone|a, S

[00s'L í ' 1

Y "solas ap sonas]
[000 j " ñ
lo00'L

'SOJUALIEAWEO Ap UOIDONISUCO EJ Á UOIDE/O(dx8 Sp SOPEpIAnoe SE] eJed soNesaoaul
sonsiununs Á sajeuajew 'odinbo "eyeumbeu! '¡euosiod ap ayodsues

u9;PeJOJdxe ep sepeplapoe se esed sopeseoon|
sodimbe Á SO/aJUSn “eueumbew ap O/9ueuy OJUSRUEpuaNe O Ja/mbry

SU OO EIO dx ap SOPEpIAGoe Se] us op

odinba Á eueumbew ap upresedas Á ojuanuruajuew 'uginoedsur ep sones]

3 y í BISUJU JoIdXa ap “pIanoe eJed oLesao3u odinba Á “UIMbEuy ap opeLJesap|

Aopeuue “ugoow Á“n09la 'Ielsnpur eleyuot “donNSUOO "oYOsIp ap sonimas|

EISUI LOIDEJO[ÓX3 Sp SOPEPIAJO Se] e SOPRuNsep|
serojpne A sajeigadsa soo1uda) SorPn|se "enoynsuoo “euosase ap olas]

OJOSÁOId [8P 181.1 16p OAgejado ¡euosiad ¡3p UOISeJUaUIIe Á OJUanuCioJe ap OI9/UOS

VORRIOJdX3 Op PEpIaIoy 8] 8 SOPeIMouLA SONS SOAO (el
Tra "ende 'sojans "SoIe/QUIw 9p SISIPUE) OVOIeIOgE ap S9ÑESUS|

“sopepodsuzJosar|
sodinba o sajeneres UBSs EÁ seuSÓgu! ep ¡EADSÓSeImus UOIDEJOIdIa]u! ap soroInies
“(ENSODISO 0701) ESISA81 UQIOEMDID 39 Á PUNUBLIeIp UQIDRIONIAd ap SOIDIA/3S|

” “safesua 2Ánpu) sooumboaó Á Soo1syos sorIuas|

ono OL 000'ZL (se>01 ap eoJugoaw "seeuge seyesboJos “eoujoue/6oJcU9Ianynsa|
sooIbojDJpIy “sooyerberau “so0yelboyad sÁnau) sco1moejosó Á soJ:to1090]|

000 er "so0Is9poD Á sosypñodo,|

PISuNN UOpeJoJdx3 op seuojsersdo ap sonas (el
SOIDIAN3S

“9'V'S VIOYINIM 30 INVSNIVIA A INVNNIA SOLIJAOYUA SOT VS VA 0L0Z 30 3SQMWSIDIO
V 399/N3113S 30 NOI9N9313 30 OZWld NO9 NOIDVYOIdX3 N3 SINOISYZANI 30 VINVIDONOYO 130 NIMNSIY

LN OXINV
ANEXO Il

Peruano

Lita, jueves 25 de agoato de 2010 Y NORMAS LEGALES ] 424409

Que, el Ministerio de Economía y Finanzas
Oficio N” 270-2010-EF/15.01 de fecha 23 de julio de

SE RESUELVE:

de
parte integrante de la presente resolución ministerial.
Registrese, comuniquese y publíquese.

PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

"BRS1.62:10.00 [BALANCINES

BA314390.00 [LAS DEMÁS PARTES DE LAS MÁQUINAS DE SONDEO O[
[PERFORACIÓN DE LA SUBPARTIDAS B43041 U 8430.40

yá

> _ Brno
424410 $ NORMAS LEGALES Lina, Jive 280% ago de 2010
Geológicas y geolécnicos mineragráficos, Que, el Ministerio de Economía y Finanzas, medi
E e ogro, Ltgla aber, necia Oficio N* 286-2010-EF/15.01 de fecha 20 de julio de 2010,
roca5). Smiió opinión favorable a la lista de bienes y servicios
ns a) la PANORO -APURIMAC

. Servicios de perforación diamantina y de circulación reversa (roto

a

: erctopogrificos.
*- 1 Senicios de nlorpreación muliespocirl de imágenes ya sean saleltles
r [agus srornaporiads.

. de laboral (andlisis de minrale, suelos, agua, lo).

p) Otros Servicios Vinculados al Actividad de Exploración Minera:
Servico de alojamiento y alimentación del personal operativo del Tier
del Proyecto.

> |» Servicio de asesoria, estudios tácnicos especiales y
avtitoias destinados a las actvitades de exploración rrinera,
|» Servicios de diseño, “construcción, montaje industrial, eléctrico y
y "mecánico, armado y desarmado de maquinarias y equipo nacesarlo para
las actividades de la exploración minera.
» Servicios de 'menteñimiento y reparación de maquinaria y

empresa le con los
por el Decreto Supremo N*
Arancel de Aduanas vigente;

Con la opinión de la Dirección General de
Mineria del Ministerio de Energía y Minas;
conformidad con lo: en el inciso c) del
Reglamanto de la Ley N? 27623, aprobado
Bor Decreto Supremo N” 082-2002-EF y el ieral h) del
artículo 9” del Reglamento de Organización y Funciones
Sel Ministerio de Energía y Minas, aprobado por Decreto
Supremo N* 031-2007-EM;

SE RESUELVE:

Artículo Único.- Aprobar
a el derecho a la

y servicios aprobados
150-2002-EF, adecuada al

la lista de bienes y servicios
del

S.A. durante la fase de exploración,

necesarios para las actividades de nexo que forma parte integrante de lá presente resolución
- Transporte de personal, maquinañía, ,, materiales y suministros ministerial.
Fecasaros para las actvidades de exploración y la consución de
Regístrese, comuniquese y publiques.
+ Sendcios médicos y hospialaos.
Servicios relacionados: protección ambiental PEDRO SÁNCHEZ GAMARRA

O Ministo de Energía y Minas

* FA Sertcios de comunicaciones, incluyen comunicación radial, telefonía

+ | sateital ANEXO
E y mn : , LISTA DE BIENES Y ERVICIOS QUE TIENEN
- Senvicios de seguidad y vigilancia de instalaciones al [A DEB! si El

[oporto Y mP. DERECHO A LA DEVOLUCIÓN DE IGV e IPM

* [Servicios de seguros.

* [ii de nec 1 PANORO APURIMAC S.A.

7 RA64rA | BIENES

. Lí————

Aprueban lista de bienes y servición rta] DESCRCION

* cuya adquisición derecho | (1 [20810000 [eentoNmA.

a la devolución del IGV e Impuesto |? puso PREPARACIONES PARAFIUIDOS DE PERFORACIÓN DE POZOS]
de Mi a de ¡3 [2826:9080.00 : ANTIRRLIDOS DE MATERIA PLÁSTICA.

. Promoción favor PROTECTORES ANTRFLIDOS DEMATERAPUSTICA |
rg Apurímac S.A. durante la fase A EZIOSEON PANTERA E TALCA DE PROTECCÓN.

exploración 5 0.0050 [CASCOS DE SEGURIDAD.
RESOLUCIÓN MINISTERIAL lr lrzam200000 TBARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEADOS|
[OSNALEAR.
N* 361-2010-MEMJDM
1220010 [1ugoS DE PERFORACIÓN DE ACERO INOXIDABLE.

Lima, 19 de agosto de 2010 ls [7304.23.00.00, DEMÁS TUBOS DE PERFORACIÓN.

SIDE! ls [e2o7.13:1000 ns
CONSIDERANDO: lo ra [BROCAS COMPARTE OPERANTE DE CERMET.

*. Que, mediante Decreto Supremo N' 082-2002-EF se o [ARENAS ATEGRALES CON PAE OPERANTE DE CEFWE!
aprobó el Reglamento de la Lay N* 27623, modificada por [12 [8207.1390.00 5 DEMÁS UTILES CON PARTE OPERANTE DE CERMET.
la Loy NO Z788e qu dan cd Munic [13 O Y CORONAS EXCEPTO DE CERMET,

, General a las Ventas e Impuesto. ión Municipi ha” [207102100 [BROCAS DIAMANTADAS EXCEPTO DE CERMET:

a los ftulares de la actividad minera durante la fase de 65 jeoo7192900 [ps Des BROS EXEPTDDE CEE Y ADS.

¿E Que, al inciso e) del articulo 6* del citado Reglamento | [Y 2782» [BARRENAS INTEGRALES. 7
estipula que el detalle de la lista de bienes y sarvicios se 17 [6207.t9.80.00 Los DEMÁS ÚTLES INTERCAMBIARLES DE PERFORACIÓN Y]
“aprobará mediante resolución ministerial del Ministerio de
Enola y Minos. previa opinión favorable del Ministerio [18 [8207.90.00.00 DEMAS ÚTILES INTERCAMBLABLES.

* de Economía y Finanzas; Y DES SONDEO O PERFORACIÓN
a Sr e ca caga añ pp poro EN * o

, general bienes y servicios cuya
or el derecho al dra seva e eo pp poema les cds MOS EE SO Y PEEONON
General a Ventas 8 h

"Que. por escrito N* 1987298 la empresa PANORO o
APÚRIMAC S.A. solicitó al Ministerio de Energía y Minas a rason o UA o
la suscripción de un Contrato de Inversión en . —
adjuntando la lista de bienos y servicios cuya adquisición laa [esizetoo.0 [ESTACIONES BASE. |
le otorgará el derscho a la devolución del Impuesto [za — [est7.6290.00 (LoS DEMÁS APARATOS PARALA RECEPCIÓN, CONVERSIÓN Y

: General a las Ventas e Impuesto de Promación Municipal, TRANSMISIÓN O REGENERACIÓN DE VOZ, IMAGEN U OTROS!
durante la fase de exploración; Aros.

E
SS
ANEXO N? 111

MINERGIA S.A.C.

PROPIEDADES MINERAS

1 Lincoln XXV 010052805 600,00
2 Lincoln XXVI 010052905 1.000,00
3 Lincoln XXVII 010053005 900,00
4 Lincoln XXVI 010053105 200,00
5 Lincoln XXIX 010053205 1 000,00
6 Lincoln XXX 010117805 200,00
7 Lincoln XXXI 010117505 200,00
8 Lincoln XXXIT 010117705 500,00
9 Lincoln XXXIV 010124005 300,00
10 ¡Bush XXIV 010034305 200,00
11 ¡Kennedy XXIIT 010033805 400,00
12 |Kennedy XXV 010197105 400,00
13  |Kennedy XXVI 010197005 400,00
14 | Muñani U1 010136207 1 000,00
15 | Muñani U2 010136107 300,00
16 | Muñani U3 010136307 1 000,00
17 | Muñani U4 010136407 1 000,00
18 | Munani US 010136507 1 000,00
19 | Muñani U6 010136607 1 000,00
20 | Muñani U7 010136707 1 000,00
21 | Muñani U8 010136807 1 000,00
22 | Muñani U14 010442107 600,00
23 [Muñani U15 010442007 500,00

